ACCEPTED
                                                                                          03-15-00025-CV
                                                                                                  8060668
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     12/2/2015 4:36:49 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               No. 03-15-00025-CV
                 _____________________________________________
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                          IN THE COURT OF APPEALS           AUSTIN, TEXAS
                          THIRD DISTRICT OF TEXAS       12/2/2015 4:36:49 PM
                                AUSTIN, TEXAS             JEFFREY D. KYLE
                ______________________________________________Clerk

    APPELLANTS, LAKEWAY REGIONAL MEDICAL CENTER, LLC AND
    SURGICAL DEVELOPMENT PARTNERS, LLC// CROSS-APPELLANT,
     LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
                   SPECIALTY HOSPITAL, LLC

                                           v.

   APPELLEES, LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE
  TRAVIS SPECIALTY HOSPITAL, LLC// CROSS-APPELLEES, LAKEWAY
    REGIONAL MEDICAL CENTER, LLC, SURGICAL DEVELOPMENT
       PARTNERS, LLC, BRENNAN, MANNA, & DIAMOND, LLC
                       AND FRANK T. SOSSI
          ______________________________________________

           LTT’S MOTION TO FILE A REPLY BRIEF OF 5000 WORDS
          AND RESPONSE TO THE HOSPITAL DEFENDANTS’ MOTION
               ______________________________________________

TO THE HONORABLE COURT OF APPEALS:

          Ordinarily a party may file a reply brief of up to 7,500 words. Tex. R. App.

P. 9.4(i)(2)(C).     Where there are cross-appeals and each party ends up filing

multiple briefs, as in this case, there is a cumulative cap of 27,000 words for all

briefs filed by a party.      Tex. R. Civ. P. 9.4(i)(2)(B).    Appellee Lake Travis

Transitional LTCH, LLC n/k/a Lake Travis Specialty Hospital, LLC (“LTT”) has

already filed a Brief of Appellant and Brief of Appellee in this case. Though each



1266956
stayed within the 15,000 word limit for briefs, LTT is now constrained by the

27,000 cumulative word limit in filing its reply brief. LTT therefore asks this

Court to grant it relief from the cumulative word limit and allow it to file a reply

brief of 5,000 words.

          Without this extension of the word limit, LTT cannot file a reply brief that

would be meaningful in assisting this Court in deciding this appeal. By requesting

5,000 words rather than the full 7,500 ordinarily allowed for reply briefs, LTT

seeks to minimize the burden on the Court. For that same reason, LTT opposes—

in part—the request by SDP/LRMC for an extension of 7,500 words for their reply

brief. LTT submits that 5,000 words are sufficient for reply briefs for all parties in

this appeal.

          SDP/LRMC do not oppose this motion. The Lawyer Defendants have not

responded to state whether they oppose or not.

          WHEREFORE, LTT respectfully requests that this Court grant this motion,

allow all parties to file a reply brief of 5,000 words, and grant to it all other relief

to which it may be entitled.




                                            2
1266956
                                    Respectfully submitted,

                                    SCOTT DOUGLASS & MCCONNICO LLP
                                    303 Colorado Street, 24th Floor
                                    Austin, TX 78701
                                    (512) 495-6300
                                    (512) 495-6399 Fax


                                    By: /s/ Jane Webre_________
                                          S. Abraham Kuczaj, III
                                          State Bar No. 24046249
                                          akuczaj@scottdoug.com
                                          Paige Arnette Amstutz
                                          State Bar No. 00796136
                                          pamstutz@scottdoug.com
                                          Steven J. Wingard
                                          State Bar No. 00788694
                                          swingard@scottdoug.com
                                          Jane Webre
                                          State Bar No. 21050060
                                          jwebre@scottdoug.com

                                    ATTORNEYS FOR CROSS-
                                    APPELLANT/APPELLEE LAKE TRAVIS
                                    TRANSITIONAL LTCH, LLC n/k/a LAKE
                                    TRAVIS SPECIALTY HOSPITAL, LLC


                      CERTIFICATE OF CONFERENCE
       I certify that I contacted Joy Soloway, counsel for SDP/LRMC, and Ryan
Fellman, counsel for the Lawyer Defendants, regarding this motion. Joy Soloway
informed me that she does not oppose this motion. As of the time the motion was
filed, Ryan Fellman had had responded whether he opposes the relief sought
through this motion.

                                    /s/ Jane Webre
                                    Jane M.N. Webre

                                      3
1266956
                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing pleading was served on
the following counsel of record via the CM/ECF electronic noticing system and
e-mail, on December 2, 2015

Jeff Cody
Barton Wayne Cox
NORTON ROSE FULBRIGHT
2200 Ross Avenue, Suite 2800
Dallas, TX 75201-2784

Joy Soloway
NORTON ROSE FULBRIGHT
1301 McKinney, Suite 5100
Houston, TX 77010-3095

Robert A. Bragalone
B. Ryan Fellman
GORDON & REES, LLP
2100 Ross Avenue, Suite 2800
Dallas, TX 75201

Jessica Z. Barger
Raffi Melkonian
Wright & Close, LLP
One Riverway, Suite 2200
Houston, TX 77056



                                /s/ Jane Webre
                                      Jane M.N. Webre




                                         4
1266956